                     IN THE UNITED STATES DISTRICT COURT                          FILED
                                                                           U.S DISTRICT COL'RT
                                                                              AUGUSTA UiV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                          2018 NOV-8 PM3:52
                                  DUBLIN DIVISION

                                                                         CLERK
VICTOR L. CONEY,                                                              SO. Uo \IAj\- GA

             Plaintiff,

       V.                                             CV 317-067


DANIEL LAMPP,Deputy
Sheriff; STEVEN CADY, Deputy Sheriff;
SHERRY MANGUM,Deputy Sheriff;
WILSON BUSH, Deputy Sheriff; and
DEIDRE BYRD,Investigator,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendants' motions for judgment on the pleadings, (doc. nos. 34, 47),

DISMISSES WITH PREJUDICE Plaintiffs § 1983 claims for warrantless search and

seizure, false arrest, and false imprisonment, DISMISSES WITHOUT PREJUDICE any

remaining state law claims, and DISMISSES Defendants Lampp, Cady, Mangum, Bush, and

Byrd from this case. As no Defendants or claims remain, the Court DISMISSES this case and

CLOSES this civil action.


      SO ORDERED this              day of November, 2018, at Augusta, Georgia.




                                         UNITED STAT         ISTRICT JUDGE
